UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6877


JAMES HARPER, JR.,

                Petitioner - Appellant,

          v.

ANNE MARY CARTER, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:14-cv-00137-IMK-JSK)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Harper, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Harper, Jr., a federal prisoner, appeals the district

court’s    order    accepting       the    recommendation           of      the   magistrate

judge     and    denying      relief      on       his   28     U.S.C.      § 2241    (2012)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, we grant leave to proceed in forma pauperis

and   affirm      for   the      reasons       stated      by    the      district    court.

Harper v. Carter, No. 1:14-cv-00137-IMK-JSK (N.D.W. Va. May 4,

2015).     We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented         in   the   materials

before    this    court    and    argument         would      not   aid     the   decisional

process.



                                                                                     AFFIRMED




                                               2